Citation Nr: 0816860	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-26 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  On January 18, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through the RO, that a withdrawal of this appeal 
for entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity currently 
evaluated as 10 percent disabling, is requested.

2.  On January 18, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through the RO, that a withdrawal of this appeal 
for entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity currently 
evaluated as 10 percent disabling, is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity currently 
evaluated as 10 percent disabling . 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with respect to the issue of 
entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity currently 
evaluated as 10 percent disabling . 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the veteran or by his or her authorized representative. 38 
C.F.R. § 20.204 (2007).

In this case, in a January 18, 2008 supplemental statement of 
the case expedited action notice, the veteran indicated he 
was satisfied with the decision regarding his appeal and 
wished to withdraw his appeal.  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


	(CONTINUED ON NEXT PAGE)



ORDER


The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the right lower extremity currently 
evaluated as 10 percent disabling.

The appeal is dismissed with respect to the issue of 
entitlement to an increased evaluation for diabetic 
peripheral neuropathy of the left lower extremity currently 
evaluated as 10 percent disabling.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


